DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-10, and 12-14 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a molded wall made from a molded material, wherein the molded wall has parallel vertical surfaces on opposing sides of the stack of second semiconductor dies which at least partially define a cavity spaced apart from the stack of second semiconductor dies, and wherein (1) a portion of the molded wall is on the support substrate spaced laterally apart from the first semiconductor die and (2) the molded wall extends upward from the support substrate; and a thermal transfer structure (TTS) over and directly attached to a top portion of the molded wall, wherein the TTS at least partially defines an upper boundary for the cavity and is configured to dissipate heat away from the first semiconductor die and the plurality of second semiconductor dies, wherein the TTS further comprises a first portion extending in a first 

	Regarding claim 7, the prior art fails to anticipate or render obvious the claimed invention including “…a molded material formed on the substrate and having parallel vertical surfaces on opposing sides of the stack of second semiconductor dies which at least partially define a cavity, wherein (1) the stack of second semiconductor dies is received in the cavity and spaced apart from the molded material and (2) the molded material extends upward from the support substrate; a thermal transfer lid having a first portion over and directly attached to a top portion of the molded material and a second portion extending from the first portion, wherein the second portion of the thermal transfer lid is attached to the first semiconductor die and the thermal transfer lid at least partially defines an upper boundary for the cavity, the second portion of the thermal transfer lid is attached to a peripheral region of the first die located on the bottom of the stack, and the peripheral region extends beyond the second semiconductor dies in the stack…” in combination with the remaining limitations. Claims 8-10 and 12-14 are dependent upon claim 7 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899